EXHIBIT(S) or PSI RETURN FORM

Date: June 9, 2021

 

Style: Erik Vandervoort v. State
Cause No: 1620984R

Appeal No: 02-19-00463-CR

| have received the following exhibits from the Second Court of Appeals:
Exhibits Description: SEALED original of State’s Exhibit No. 1 (DVD)

SEALED original of State’s Exhibit No. 3 (DVD)

 

 

Received By: SG IOWLAD Dept: DC — Caiman —

(SIGN)

“V4 OA S) IA IRD Date Rec’d: lo -a om Z|

(PRINT)

Note: Please sign and return this form to Clerk, Second Court of Appeals, Tim Curry
Criminal Justice Center, 401 W. Belknap, Suite 9000, Fort Worth, Texas, 76196-

0211.